Citation Nr: 0211115	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-23 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1968.  He died in April 1995.  The appellant is his 
surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded this case in 
April 1999, August 2000, and February 2001 in order to 
address due process concerns.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfactorily addressed.

2.  The immediate cause of the veteran's death in April 1995 
was identified as pancreatic cancer, "due to or as a 
consequence of" sepsis.

3.  The veteran's pancreatic cancer was not present during 
service or manifested to a compensable degree within one year 
subsequent to his separation from service.

4.  Prior to his death, the veteran had established service 
connection for tinnitus, rated as 10 percent disabling; and 
for bilateral sensorineural hearing loss, which was rated as 
noncompensable.  The veteran's service-connected disorders 
were rated as 10 percent disabling when considered on a 
combined basis.

5.  Neither the veteran's service-connected tinnitus nor his 
bilateral hearing loss are shown to have been related to the 
cause of his death, contributed to or accelerated his death, 
or rendered him materially less capable of resisting death.

6.  Neither purported exposure to Agent Orange nor purported 
tobacco use is shown to have been related to the cause of the 
veteran's death, contributed to or accelerated his death, or 
rendered him materially less capable of resisting death.

7.  The veteran's death not being service connected, 
educational assistance benefits under Chapter 35 are not 
appropriate.


CONCLUSIONS OF LAW

1.  Pancreatic cancer was not incurred in or aggravated by 
service, nor may that disorder be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).

3.  The appellant's claim of entitlement to educational 
assistance benefits under 38 U.S.C. Chapter 35 lack legal 
merit and entitlement under the law.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1310 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, although the RO did not have 
the benefit of the explicit provisions of the VCAA at the 
time of the decision that is the subject of this appeal, the 
Board nonetheless finds that VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  With regard 
to the instant case, the information and evidence needed is 
that which would demonstrate that service connection can be 
granted for the cause of the veteran's death.  Such action 
was accomplished by means of the June 1995 rating decision, 
and by the Statement of the Case and Supplemental Statements 
of the Case issued thereafter.  These documents informed the 
appellant of the relevant criteria, and evidence needed, by 
which service connection for the cause of the veteran's death 
could be granted.  She was also notified of the information 
needed through a letter from VA, dated in June 2001, setting 
forth the requirements of the VCAA, and the implications 
regarding the development of evidence for both the appellant 
and VA, to include VA's duty to assist in the securing of 
evidence, and what the appellant could do to help with her 
claim.  In view of these actions by VA, the Board finds that 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed; the discussions 
in these various documents apprised her of the information 
and evidence needed to substantiate her claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by letters sent to the 
appellant.  The Board concludes that all pertinent evidence 
has been obtained, and that no further development of the 
case is warranted.  VA has satisfied its duties to notify and 
assist the appellant in this case.  

II.  Service Connection for the Cause of the Veteran's Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2001).  The service-connected disability will be 
considered as the principal or primary cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2001).  A contributory cause of death is inherently one that 
is not related to the principal cause of death.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2001).  In addition, there are primary causes 
of death that by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  In such cases, there is for consideration 
whether there is a reasonable basis for holding that a 
service-connected condition was of such severity as to have 
had a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2001).

In addition, inquiry must be made into whether the veteran's 
fatal disorder had been incurred in or aggravated by service; 
that is, whether that fatal disorder should have been service 
connected.  See 38 C.F.R. § 3.312 (2001).  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2000); 38 C.F.R. § 3.303(a) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  Certain disabilities that are 
manifested subsequent to discharge within a specified time 
period are statutorily presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Cancer (including pancreatic cancer) that is manifested to a 
compensable degree within one year following separation from 
service is presumed to have been incurred during service.  
38 C.F.R. § 3.309(a) (2001). 

In the instant case, a death certificate shows that the 
veteran died in April 1995, with the immediate cause of death 
identified as pancreatic cancer, "due to or as a consequence" 
of sepsis.  The questions that must be answered by VA, 
accordingly, are whether his fatal pancreatic cancer should 
be service connected, or whether any service-connected 
disorder was the principal or a contributory cause of his 
death.

The veteran's service medical records are devoid of any 
findings of, or treatment for, pancreatic cancer, or for any 
problems that have been deemed to be symptomatic of 
pancreatic cancer.  The report of his separation medical 
examination, dated in May 1968, shows that the veteran was 
clinically evaluated as normal in all pertinent areas; 
neither this report, nor a report of medical history also 
prepared in May 1968, indicate complaints reflecting medical 
problems attributed to pancreatic cancer.

In fact, the medical evidence first demonstrates the presence 
of pancreatic cancer in 1994.  A private medical record dated 
in October of that year notes complaints by the veteran of 
increasing abdominal pain and persistent weight loss during 
the summer; pancreatic cancer was thereafter diagnosed.  
These records, however, are dated approximately 26 years 
following his separation from active service.  These records, 
and the medical evidence that was subsequently compiled 
pursuant to treatment for his pancreatic cancer, do not 
indicate that pancreatic cancer had been manifested prior to 
1994, or that its presence as of that date was in any manner 
related to the veteran's active service.  See 38 C.F.R. 
§ 3.303(d) (2001).  

Likewise, the medical evidence does not demonstrate that the 
veteran's service connected tinnitus and bilateral 
sensorineural hearing loss caused his death from pancreatic 
cancer, or in any manner contributed to his death from that 
disorder.  The medical evidence is devoid of any findings or 
conclusions whereby any relationship between the veteran's 
service-connected hearing problems, and his fatal pancreatic 
cancer, is deemed present.

The Board also notes that the appellant has contended that 
the veteran's death was related to either inservice exposure 
to Agent Orange, or to tobacco usage.  Pancreatic cancer, 
however, is not a disability that shall be presumptively 
deemed to have been the product of herbicide exposure when 
manifested after service.  See 38 C.F.R. § 3.309(e) (2001).  
Accordingly, the regulatory presumption whereby certain 
enumerated disabilities are considered service connected as 
due to inservice exposure to Agent Orange is not applicable 
in this instance.  Pancreatic cancer is not such an 
enumerated disability.  The medical evidence does not contain 
any findings to the effect that the veteran's death was 
caused either by Agent Orange exposure or by nicotine 
dependence; in the absence of any such evidence, and in the 
absence of evidence indicating that the appellant has the 
medical training and expertise that would render her 
competent to proffer medical opinions, her contentions are no 
more than unsupported conjecture, and are of no probative 
value.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In brief, the preponderance of the evidence does not show 
that the veteran's fatal pancreatic cancer was manifested 
either in service, or to a compensable degree within one year 
after his separation therefrom.  The preponderance of the 
evidence also does not show that his service-connected 
disorders were in any manner related to his death.  The 
appellant's claim, accordingly, fails.

III.  Entitlement to Chapter 35 Benefits

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  Cf. FED R.CIV.P. 12(b)(6) (failure 
to state a claim upon which relief can be granted).

The Board finds, in this case, that the law and not the 
evidence is dispositive, in that entitlement to Chapter 35 
benefits is specifically limited by law to situations in 
which service connection for the cause of the veteran's death 
has been established.  38 U.S.C. Chapter 35, § 3501.  
Inasmuch as service connection for the cause of the veteran's 
death has not been established, the appellant's claim of 
entitlement to Chapter 35 benefits lacks legal merit and 
entitlement under the law.  This claim, accordingly, must be 
denied and the appeal to the Board terminated.


ORDER

Service connection for the cause of the veteran's death is 
denied.  Entitlement to benefits under Chapter 35 is denied, 
and that appeal is terminated.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

